CALOGERO, Chief Justice,
concurring in the rehearing denial.
Applicant for rehearing argues that the following issues have been raised, but not disposed of: 1) whether the contract between her father and plaintiff was a personal services contract and therefore not heritable; 2) whether Wayne Leblanc, Hebert’s partner, was an indispensable party to the suit against her and must be joined; and 3) whether the agreement between Hebert’s Bonding Agency and her father constituted a partnership, thus necessitating liquidation at her father’s death with subsequent accounting to the partners and heirs. All such issues or defenses not disposed of will be available in the trial court upon the ordered return for new trial.